         18-52144-rbk Doc#60-1 Filed 08/14/19 Entered 08/14/19 11:18:34 Ntc/O-CnfPln
                                      intp/allcr Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                     Bankruptcy Case
                                                                                     18−52144−rbk
                                                                                No.:
                                                                        Chapter No.: 11
                                                                              Judge: Ronald B. King
IN RE: Duke Smith , Debtor(s)




                              NOTICE OF ORDER CONFIRMING PLAN
Notice is hereby given of entry of the following order of this Court on 8/14/19

60 − Order  Confirming Chapter 11 Plan, (related document(s): 39 Chapter 11 Plan (Small Business Debtor Case)
     filed by Dean William Greer for Debtor Duke Smith.) Application for Final Decree due by 2/10/2020 (Order
39 entered on   8/14/2019) (Gomez, Becky)




Dated: 8/14/19
                                                              Yvette M. Taylor
                                                              Clerk, U. S. Bankruptcy Court




                                                                                      [Order Confirming Plan Notice] [Ntcocp11apac]
